Case 1:18-cv-00485-JLS-MJR Document 142 Filed 04/28/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MUNTHER MAHMOUD
Plaintiff,
Vv.
18-CV-485 (JLS)
UNITED STATES OF AMERICA,

Defendant.

 

DECISION AND ORDER

On April 26, 2018, Plaintiff Munther Mahmoud commenced this action
asserting various state and federal claims against Defendants arising from his
treatment while detained at the Buffalo Federal Detention Facility.1 Dkt. 1. On
September 18, 2019, this Court? referred this case to United States Magistrate
Judge Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).
Dkt. 97. On July 10, 2020, this Court accepted and adopted Judge Roemer’s Report
and Recommendation (“R&R”) (Dkt. 116), resulting in dismissal of all claims except
Mahmoud’s claims of negligent medical treatment against the United States of

America (“the Government”). See Dkt. 126.

 

1 This Court assumes the parties’ familiarity with the background and facts of this
case, outlined in Judge Roemer’s R&Rs (Dkts. 116, 141) and this Court’s prior
Decision and Order dated July 10, 2020 (Dkt. 126), and does not repeat them here.
2 Judge Vilardo was originally assigned to this case and made the referral to
Magistrate Judge Roemer. Dkt. 97. On January 6, 2020, the case was reassigned
to Judge John L. Sinatra, Jr. Dkt. 108.
Case 1:18-cv-00485-JLS-MJR Document 142 Filed 04/28/21 Page 2 of 3

On November 9, 2020, the Government moved to dismiss the remaining
claims pursuant to Fed. R. Civ. P. 12(h)(3). Dkt. 1380. The Government argues that
the Court lacks subject matter jurisdiction because Mahmoud failed to exhaust
administrative his remedies in connection with the remaining claims, as required
by the Federal Tort Claims Act. Dkt. 131, at 7-13; see generally Dkts. 130, 134, 135.
Mahmoud did not file a response in opposition to the motion. See Dkt. 141, at 2.
Judge Roemer heard oral argument on the motion on February 9, 2021.3 Dkt. 140.

Notwithstanding Mahmoud’s lack of opposition, Judge Roemer issued an
R&R on April 6, 2021, addressing the merits of the motion to dismiss. Dkt. 141.
Judge Roemer concluded that Mahmoud failed to exhaust his administrative
remedies and the claims must be dismissed for lack of subject matter jurisdiction.
Id. at 9-10. Thus, Judge Roemer recommended that the Government’s motion to
dismiss be granted. Id. at 10.

The parties did not object to the R&R, and the time to do so has expired. See
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

 

3 As discussed in Judge Roemer’s R&R, an attorney appeared on behalf of Mahmoud
at oral argument and indicated that there was no opposition to the instant motion
to dismiss. Dkt. 141, at 4.
Case 1:18-cv-00485-JLS-MJR Document 142 Filed 04/28/21 Page 3of3

requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).
Based on this Court’s review and the absence of any objections or opposition
by Mahmoud, the Court accepts and adopts Judge Roemer’s recommendation to
erant the Government's motion to dismiss.
For the reasons stated above and in the R&R, the Government’s motion to
dismiss (Dkt. 1380) 1s GRANTED. All remaining claims in Mahmoud’s Second

Amended Complaint are dismissed. The Clerk of Court is directed to close the case.

SO ORDERED.

Dated: April 28, 2021
Buffalo, New York

  
  
 

(he

JOHN/A. SINATRA, JR
UNITED STATES DISTRICT

 
